DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being obvious over Unalmis et al. (U.S. Patent Application Publication Number 2014/0076547; hereinafter referred to as Unalmis).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The instant application and the prior art are in the same field of endeavor and solve the same problem with similar methods used to obtain those results. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With respect to claim 1,  Unalmis discloses and illustrates a method of hydrocarbon monitoring, comprising: receiving downhole measurements of a flowing fluid from a flowmeter (220, 222); determining a standard phase fraction of the flowing fluid based on the downhole measurements from the flowmeter (see Figure 12, step 1202 and Figure 13, step 1302); receiving surface measurements of the flowing fluid; determining a surface phase fraction of the flowing fluid based on the surface measurements (determining water cut, see paragraph [0031]; comparing the standard phase fraction to the surface phase fraction (see Figure 13, step 1312. While not explicitly a comparison, the model is performing an equivalent function and purpose); based on the comparison being greater than a predetermined threshold, using the surface measurements as a reference to adjust a speed of sound (SoS) of a first phase until a target value is achieved (see Figure 13, step 1314. While not explicitly recited as getting an adjusted SoS, the liquid hold up HL is found based on an in-situ WLR and SoS, thus a similar measurement and function as claimed); and receiving additional downhole measurements of the flowing fluid from the flowmeter (see Figure 13, step 1314), wherein the flowmeter is operating using the adjusted SoS of the first phase (see Figure 13, step 1318 wherein a phase fraction is calculated based upon the SoS). 
With respect to claim 2, the method of claim 1, further comprising determining at least one of an updated in-situ phase fraction, an updated standard phase fraction, or updated phase flow rates of the flowing fluid, based on the additional downhole measurements is disclosed in view of the steps shown in Figure 13 as the WLR is-situ is an updated measurement base on further downhole measurements.
With respect to claim 3, the method of claim 1, wherein the standard phase fraction comprises a water-in-liquid ratio (WLR) at standard conditions is in paragraph [0009] as a subsea WLR is disclosed, thus the standard conditions of sub-sea.
With respect to claim 4, the method of claim 1, wherein the surface measurements of the flowing fluid are received from at least one of a wellhead or a separator is disclosed as a wellhead is disclosed in paragraph [0030].
With respect to claim 5, the method of claim 1, wherein the target value comprises a target mixture SoS is illustrated in Figure 13, step 1316.
With respect to claim 6, the method of claim 5, wherein using the surface measurements as the reference to adjust the SoS of the first phase comprises: calculating a target mixture density based on the surface phase fraction; calculating the target mixture SoS based on the target mixture density; and changing the SoS of the first phase until a resulting mixture SoS obtained from the Wood’s equation is within a predetermined deviation from the target mixture SoS, while leaving a SoS of a second phase constant is not explicitly disclosed in the reference, but the methods disclosed in the reference provide similar results and are deemed to be functional equivalents, especially since use of the Woods equation I disclosed in paragraph [0061].
With respect to claim 7, the method of claim 6, wherein the SoS of the first phase is a SoS of oil and wherein the SoS of the second phase is a SoS of water is disclosed in paragraph [0005] as oil/water/gas phase factions are disclosed.
With respect to claim 8, the method of claim 6, wherein the SoS of the first phase is a SoS of gases in the fluid, wherein the SoS of the second phase is a SoS of liquids in the fluid, and wherein the phase fraction comprises a liquid volume fraction (HL) of the fluid is disclosed in paragraph [0040] as SoS tables for individual phases are disclosed.  Paragraph [0009] discloses finding an HL of the fluid mixture based on the SoS.
With respect to claim 9, the method of claim 6, wherein calculating the target mixture density comprises: predicting an in-situ phase fraction based on the surface phase fraction, the standard phase fraction, a downhole pressure measurement, a downhole temperature measurement, a surface pressure measurement, a surface temperature measurement, a standard pressure, and a standard temperature; and calculating the target mixture density based on the in-situ phase fraction is best illustrated in Figure 13.  For example, step 1312 discloses finding pressure and temperature. 
With respect to claim 10, the method of claim 6, wherein calculating the target mixture SoS is based on the Korteweg-Lamb equation is not explicitly disclosed.  However, the applicant’s specification discloses that this is not required to practice the method but is an option and thus using similar functions as those disclosed in the prior art reference is deemed to be a functional equivalent to the claim equation.
With respect to claim 11, the method of claim 1, further comprising updating a parameter file for the flowmeter with the adjusted SoS of the first phase is disclosed in view of Figure 13. 
With respect to claim 12, the method of claim 11, wherein the adjusted SoS of the first phase is at a measured downhole temperature and a measured downhole pressure and wherein the updating comprises: extrapolating additional adjusted speeds of sound of the first phase for temperatures other than the measured downhole temperature and for pressures other than the measured downhole pressure; and writing the adjusted SoS of the first phase at the measured downhole temperature and pressure and the extrapolated additional adjusted speeds of sound of the first phase to the parameter file for the flowmeter is best illustrated in Figure 13 as calculations based on temperatures and pressures are illustrated.
 With respect to claim 13, the method of claim 1, further comprising applying a conversion factor to at least one of the standard phase fraction or the surface phase fraction before the comparing is disclosed via corrections disclosed in paragraph [0071].
With respect to claim 14, the method of claim 1, wherein the flowmeter comprises an optical flowmeter is disclosed at least in paragraph [0008].
With respect to claim 15, the method of claim 1, further comprising: determining an updated standard phase fraction of the flowing fluid based on the additional downhole measurements; receiving additional surface measurements of the flowing fluid; determining an updated surface phase fraction of the flowing fluid based on the additional surface measurements; comparing the updated standard phase fraction to the updated surface phase fraction; based on the comparison of the updated standard and surface phase fractions being greater than the predetermined threshold, using the additional surface measurements as an updated reference to alter the SoS of the first phase until an updated target value is achieved; and receiving further downhole measurements of the flowing fluid from the flowmeter, wherein the flowmeter is operating using the altered SoS of the first phase is deemed to be disclosed in view of Figure 13. 
With respect to claim 16, the method of claim 15, further comprising calculating adjustments to past downhole measurements based on the altered SoS of the first phase is suggested in paragraph [0040] as there are SoS tables disclosed, and those tables can have past value or the tables can be updated. 
With respect to claim 17, the method of claim 1, further comprising calculating adjustments to past downhole measurements based on the adjusted SoS of the first phase is suggested in paragraph [0040] as there are SoS tables disclosed, and those tables can have past value or the tables can be updated. 
With respect to claim 18, a processing system for hydrocarbon monitoring, the processing system being configured to: receive downhole measurements of a flowing fluid from a flowmeter; determine a standard phase fraction of the flowing fluid based on the downhole measurements from the flowmeter; receive surface measurements of the flowing fluid; determine a surface phase fraction of the flowing fluid based on the surface measurements; compare the standard phase fraction to the surface phase fraction; use the surface measurements as a reference to adjust a speed of sound (SoS) of a first phase until a target value is achieved, based on the comparison being greater than a predetermined threshold; and receive additional downhole measurements of the flowing fluid from the flowmeter, the flowmeter being configured to operate using the adjusted SoS of the first phase is disclosed in view of the arguments presented with respect to the method of claim 1 above and illustrated in the reference in figures 2 and 13.
With respect to claim 19, the processing system of claim 18, wherein the processing system is further configured to determine at least one of an updated in-situ phase fraction, an updated standard phase fraction, or updated phase flow rates of the flowing fluid, based on the additional downhole measurements is disclosed in view of the steps shown in Figure 13 as the WLR is-situ is an updated measurement base on further downhole measurements.
With respect to claim 20, the processing system of claim 18, wherein the standard phase fraction comprises a water-in-liquid ratio (WLR) at standard conditions is in paragraph [0009] as a subsea WLR is disclosed, thus the standard conditions of sub-sea.
With respect to claim 21, the processing system of claim 18, wherein the processing system is configured to receive the surface measurements of the flowing fluid from at least one of a wellhead or a separator is disclosed as a wellhead is disclosed in paragraph [0030]. 
With respect to claim 22, the processing system of claim 18, wherein the target value comprises a target mixture SoS is illustrated in Figure 13, step 1316. 
With respect to claim 23, the processing system of claim 22, wherein the processing system is configured to use the surface measurements as the reference to adjust the SoS of the first phase by: calculating a target mixture density based on the surface phase fraction; calculating the target mixture SoS based on the target mixture density; and changing the SoS of the first phase until a resulting mixture SoS obtained from the Wood’s equation is within a predetermined deviation from the target mixture SoS, while leaving a SoS of a second phase constant is not explicitly disclosed in the reference, but the methods disclosed in the reference provide similar results and are deemed to be functional equivalents, especially since use of the Woods equation I disclosed in paragraph [0061].
With respect to claim 24, the processing system of claim 18, wherein the processing system is further configured to update a parameter file for the flowmeter with the adjusted SoS of the first phase is disclosed in view of Figure 13.
With respect to claim 25, the processing system of claim 18, wherein the processing system is further configured to apply a conversion factor to at least one of the standard phase fraction or the surface phase fraction before the comparing is disclosed via corrections disclosed in paragraph [0071].
With respect to claim 26, the processing system of claim 18, wherein the flowmeter comprises an optical flowmeter is disclosed at least in paragraph [0008].
With respect to claim 27, the processing system of claim 18, wherein the processing system is further configured to: determine an updated standard phase fraction of the flowing fluid based on the additional downhole measurements; receive additional surface measurements of the flowing fluid; determine an updated surface phase fraction of the flowing fluid based on the additional surface measurements: compare the updated standard phase fraction to the updated surface phase fraction; based on the comparison of the updated standard and surface phase fractions being greater than the predetermined threshold, use the additional surface measurements as an updated reference to alter the SoS of the first phase until an updated target value is achieved; and receive further downhole measurements of the flowing fluid from the flowmeter, wherein the flowmeter is operating using the altered SoS of the first phase is deemed to be disclosed in view of Figure 13. 
With respect to claim 28, the processing system of claim 27, wherein the processing system is further configured to calculate adjustments to past downhole measurements based on the altered SoS of the first phase is suggested in paragraph [0040] as there are SoS tables disclosed, and those tables can have past value or the tables can be updated. 
With respect to claim 29, the processing system of claim 18, wherein the processing system is further configured to calculate adjustments to past downhole measurements based on the adjusted SoS of the first phase is suggested in paragraph [0040] as there are SoS tables disclosed, and those tables can have past value or the tables can be updated. 
With respect to claim 30, a non-transitory computer-readable medium comprising instructions executable by a processing system to perform operations for hydrocarbon monitoring, the operations comprising: receiving downhole measurements of a flowing fluid from a flowmeter; determining a standard phase fraction of the flowing fluid based on the downhole measurements from the flowmeter; receiving surface measurements of the flowing fluid; determining a surface phase fraction of the flowing fluid based on the surface measurements; comparing the standard phase fraction to the surface phase fraction; based on the comparison being greater than a predetermined threshold, using the surface measurements as a reference to adjust a speed of sound (SoS) of a first phase until a target value is achieved; and receiving additional downhole measurements of the flowing fluid from the flowmeter, wherein the flowmeter is operating using the adjusted SoS of the first phase is disclosed in view of claims 1 and 18 discussed above an via figure 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



July 5, 2022

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861